Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-141890, filed on 07/27/2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022 and 02/03/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in [0023] and [0024] on Page 18, [0024] on Page 19, [0029] on Page 22, [0031] on Page 24, [0109] on Page 48, [0215] and  [0217] on Page 72, [0219] and [0220] on Page 74, [0223] on Page 75, [0228] on Page 77,  [0230] on Page 78, [0236] on Page 80, [0240] on page 82, [0255] on Page 86. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “existing substances” in claims 31-33 is a relative term which renders the claims indefinite. The term “existing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims detail in Claim 32 that the test substance is not including in the existing substances (or equivalent) and Claim 33 details the test substance is a member of the existing substances (or equivalent). It is unknown the degree as to what is considered to be an “existing substances” for determination of whether a test substance is of existing substances (Claim 33) or is not of existing substances (Claim 32). Examiner interprets the existing substances as being substances that have known actions when administered to humans.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 24 recites  “A method for predicting one or more actions of a test substance in humans (This limitation pertains to a mental processing. Prediction of actions is considered to be a mental process that can be performed in the human mind, therefor this is considered to be an abstract idea), the method comprising the steps of: obtaining test data (This limitation is considered to be mere data gathering. Obtaining test data without detailing the means or methods of how the test data is obtained is considered to be mere data gathering. Obtaining data is known in the art as can be evidenced by Wei (US20040193019) and Ishii (US20190325991). Mere data gathering does not integrate into a practical application.), the test data containing a set of data indicating the dynamics of one or more biomarkers in one organ or in multiple organs collected from non-human animals to which the test substance has been administered (This limitation is considered to be well-understood, routine, conventional activity. Test data that includes biomarkers in animals is well-understood and known in the art. This is evidenced by Wei (US20040193019) and Ishii (US20190325991). Well-understood, routine, conventional activity does not integrate into a practical application.), and inputting the test data into a trained artificial intelligence model (This limitation is considered to be insignificant extra-solution activity. Inputting data into a model is considered to be an insignificant extra-solution activity. Inputting data is known in the art as can be evidenced by Wei (US20040193019) and Ishii (US20190325991). Insignificant extra-solution activity does not integrate into a practical application) and predicting one or more actions of the test substance in humans on the basis of the input test data by the trained artificial intelligence model (This limitation pertains to a mental processing. Prediction of actions based on test data is considered to be a mental process that can be performed in the human mind, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards predicting actions which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes that can be performed in the human mind or by a human using pen and paper. These limitations are treated by the Examiner as belonging to mental processes.
Similar limitations comprise the abstract ideas of claims 25-35.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “obtaining test data” is considered to be an insignificant extra-solution activity of merely data gathering since it is just obtaining the data with no details towards the means or methods for the obtaining of the data. Merely data gathering does not integrate into the judicial exception into a practical application. The additional limitation of “test data containing a set of data indicating the dynamics of one or more biomarkers in one organ or in multiple organs collected from non-human animals to which the test substance has been administered” is well-understood and known in the art.  Well-understood, routine, conventional activity does not integrate the judicial exception into a practical application. The additional limitation of “inputting the test data into a trained artificial intelligence model” is considered to be insignificant extra-solution activity since it is inputting the data into a model. Insignificant extra-solution activity does not integrate the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 25-35 provide additional features/steps which are part of the prediction method as detailed in claim 24, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 25-35 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 
Independent Claim 36 differs from Independent Claim 24 in two major ways.  The first being that under the Step 1 of the eligibility analysis, Claim 36 is considered to be a statutory category (machine). The second difference is the inclusion of the additional limitation of “a processing unit”.  A processing unit is considered to be a limitation that is considered to be well-understood in the art. Processing units are well-understood and known in the art. This is evidenced by Wei (US20040193019) and Ishii (US20190325991). Well-understood, routine, conventional activity does not integrate into a practical application. As the above claim does not include additional elements to amount to significantly more than the judicial exception, the Claim fails Step 2B analysis. The claim, therefor, is not patent eligible.

Claim 37 recites “A method for training an artificial intelligence model, the method comprising inputting into the artificial intelligence model a set of first 4training data and second training data or a set of the second training data to train the artificial intelligence model (This limitation is considered to be insignificant extra-solution activity. Inputting data into a model is considered to be an insignificant extra-solution activity. Inputting data is known in the art as can be evidenced by Wei (US20040193019) and Ishii (US20190325991), Insignificant extra-solution activity does not integrate into a practical application), wherein the set of first training data contains a set of data indicating the dynamics of one or more biomarkers in one organ or in each of the multiple different organs, the one organ or the multiple different organs are collected from individual non- human animals to which multiple existing substances with known actions in humans have been individually administered (This limitation is considered to be well-understood, routine, conventional activity. Test data that includes biomarkers in animals is well-understood and known in the art. This is evidenced by Wei (US20040193019) and Ishii (US20190325991). Well-understood, routine, conventional activity does not integrate into a practical application.), the second training data contains information on a known action in humans, the information on a known action in humans being obtained from each of the multiple existing substances administered to the non-human animals (This limitation is considered to be well-understood, routine, conventional activity. Test data that includes information for humans and non-humans is well-understood and known in the art. This is evidenced by Wei (US20040193019) and Ishii (US20190325991). Well-understood, routine, conventional activity does not integrate into a practical application.), and the artificial intelligence model predicts one or more actions of a test substance in humans from a set of data that indicates the dynamics of one or more biomarkers in one organ or in each of multiple different organs of non-human animals to which the test substance has been administered, the one organ or the multiple different organs respectively corresponding to the one organ or the multiple different organs collected at the time of generating the set of first training data (This limitation pertains to a mental processing. Prediction of actions based on test data is considered to be a mental process that can be performed in the human mind, therefor this is considered to be an abstract idea).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards predicting actions which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes that can be performed in the human mind or by a human using pen and paper. These limitations are treated by the Examiner as belonging to mental processes.
Similar limitations comprise the abstract ideas of claims 38-39.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “wherein the set of first training data contains a set of data indicating the dynamics of one or more biomarkers in one organ or in each of the multiple different organs, the one organ or the multiple different organs are collected from individual non- human animals to which multiple existing substances with known actions in humans have been individually administered” and “the second training data contains information on a known action in humans, the information on a known action in humans being obtained from each of the multiple existing substances administered to the non-human animals” is well-understood and known in the art.  Well-understood, routine, conventional activity does not integrate the judicial exception into a practical application. The additional limitation of “inputting into the artificial intelligence model a set of first 4training data and second training data or a set of the second training data to train the artificial intelligence model” is considered to be insignificant extra-solution activity since it is inputting the data into a model. Insignificant extra-solution activity does not integrate the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 38-39 provide additional features/steps which are part of the prediction method as detailed in claim 37, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 38-39 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 

Claim 40 recites “A device that supports in predicting one or more unknown actions of a test 5substance in humans, the device comprising a processing unit (This limitation is considered to be well-understood, routine, conventional activity. A processing device for predicting actions of a test substances is well understood in the art, as evidenced by Wei (US20040193019) and Ishii (US20190325991). Well-understood, routine, conventional activity does not integrate into a practical application.) , wherein the processing unit executes a process of: inputting a set of first training data and a set of second training data into an artificial intelligence model (This limitation is considered to be insignificant extra-solution activity. Inputting data into a model is considered to be an insignificant extra-solution activity. Inputting data is known in the art as can be evidenced by Wei (US20040193019) and Ishii (US20190325991)) provided with a matrix decomposition function (This limitation pertains to a mathematical concept. A matrix decomposition function is a mathematical concept, therefor this is considered to be an abstract idea), the first training data containing a set of data indicating the dynamics of one or more biomarkers in one organ or in each of multiple different organs, the one organ or the multiple different organs being collected from individual non-human animals to which multiple existing substances with known actions in humans have been individually administered (This limitation is considered to be well-understood, routine, conventional activity. Test data that includes biomarkers in animals is well-understood and known in the art. This is evidenced by Wei (US20040193019) and Ishii (US20190325991). Well-understood, routine, conventional activity does not integrate into a practical application.), and the second training data containing information on a known action in humans, the information on a known action in humans being obtained from each of the multiple existing substances administered to non-human animals (This limitation is considered to be well-understood, routine, conventional activity. Test data that includes information for humans and non-humans is well-understood and known in the art. This is evidenced by Wei (US20040193019) and Ishii (US20190325991). Well-understood, routine, conventional activity does not integrate into a practical application.); constructing a new matrix containing values output from the artificial intelligence model as new elements, the values each indicating the degree of association between information on the name of one of the existing substances and information on a known action (This limitation pertains to a mathematical calculation. Constructing a matrix is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and suggesting, when an element equal to or greater than a threshold exists in the region of interest corresponding to the test substance, information on a known action that corresponds to the element equal to or greater than the threshold (This limitation pertains to a mathematical calculation. Comparison to a threshold is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); wherein the test substance is one member selected from the group consisting of existing substances and substances equivalent to the existing substances (This limitation is considered to be well-understood, routine, conventional activity. Known test substances is well-understood and known in the art. This is evidenced by Wei (US20040193019) and Ishii (US20190325991). Well-understood, routine, conventional activity does not integrate into a practical application.).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (machine).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards constructing and using matrix decomposition which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical calculations, mathematical relationships, and mathematical formulas or equations). These limitations are treated by the Examiner as belonging to mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 38-39.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional elements of “A device that supports in predicting one or more unknown actions of a test 5substance in humans, the device comprising a processing unit”, “the first training data containing a set of data indicating the dynamics of one or more biomarkers in one organ or in each of multiple different organs, the one organ or the multiple different organs being collected from individual non-human animals to which multiple existing substances with known actions in humans have been individually administered”, “the second training data containing information on a known action in humans, the information on a known action in humans being obtained from each of the multiple existing substances administered to non-human animals”, and “the test substance is one member selected from the group consisting of existing substances and substances equivalent to the existing substances” are well-understood and known in the art.  Well-understood, routine, conventional activity does not integrate the judicial exception into a practical application. The additional limitation of “inputting a set of first training data and a set of second training data into an artificial intelligence model” is considered to be insignificant extra-solution activity since it is inputting the data into a model. Insignificant extra-solution activity does not integrate the judicial exception into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 41 provide additional features/steps which are part of the prediction method as detailed in claim 40, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 41 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-27, 31-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishii (US20190325991; As Presented in IDS dated 01/25/2022, US Patent Application #1).
In regards to Claim 24, Ishii (US20190325991) teaches “A method for predicting one or more actions of a test substance in humans (systematically classify a drug component and analyze and predict the function of – [0207]), the method comprising the steps of: obtaining test data, the test data containing a set of data indicating the dynamics of one or more biomarkers in one organ or in multiple organs collected from non-human animals to which the test substance has been administered (mechanism of action and safety profile of drug components predicted and classified by performing transcriptome analysis on organs in animals – [0323]; obtaining expression data by performing transcriptome analysis of at least one target organ of target organism – [0410]), and inputting the test data into a trained artificial intelligence model and predicting one or more actions of the test substance in humans on the basis of the input test data by the trained artificial intelligence model (analyzing the drug components induced gene expression data, transcriptome, in the space can reveal properties of each drug component, method implemented using artificial intelligence that utilizes machine learning – [0328]; using artificial intelligence that utilizes machine learning – [0510]; for extrapolation to safety after human injection – [0502]; human intake – [0504]).”

In regards to Claim 25, Ishii discloses the claimed invention as detailed above and Ishii further teaches “the test substance is an existing substance and a substance equivalent to the existing substance, and the one or more actions are one or more new therapeutic indications of the existing substance (systematically classify a drug component – [0207]; classification of drug components with classification into each adjuvant group, and identify/predict attribute of by performing transcriptome analysis on target substance with unknown drug component function, clustering analysis with transcriptome analysis data on reference drug component – [0323]; prediction for the determination of the efficacy and safety of the drug components – [0327]).”

In regards to Claim 26, Ishii discloses the claimed invention as detailed above and Ishii further teaches “the one or more biomarkers are a transcriptome (transcriptome analysis – [0323]).”

In regards to Claim 27, Ishii discloses the claimed invention as detailed above and Ishii further teaches “the artificial intelligence model outputs a prediction result as a score that corresponds to the degree of association with each action (Similarity score is calculated for the transcriptome expression pattern using a machine learning algorithm – [0337]).”

As best understood, in regards to Claim 31, Ishii discloses the claimed invention as detailed above and Ishii further teaches “the one or more actions are therapeutic indications of the existing substances (prediction for the determination of the efficacy and safety of the drug components – [0327]).”

As best understood, in regards to Claim 32, Ishii discloses the claimed invention as detailed above and Ishii further teaches “the test substance does not include the existing substances and substances equivalent to the existing substances (target substance for transcriptome analysis can be substance with unknown drug component function – [0323]).”

As best understood, in regards to Claim 33, Ishii discloses the claimed invention as detailed above and Ishii further teaches “the test substance is one member selected from the group consisting of the existing substances and substances equivalent to the existing substances (classification of drug components with classification into each adjuvant group, and identify/predict attribute of by performing transcriptome analysis on target substance with unknown drug component function, clustering analysis with transcriptome analysis data on reference drug component – [0323]).”

In regards to Claim 34, Ishii discloses the claimed invention as detailed above and Ishii further teaches “the one or more biomarkers are a transcriptome (transcriptome analysis – [0323]).”

In regards to Claim 35, Ishii discloses the claimed invention as detailed above and Ishii further teaches “the artificial intelligence model is support vector machine (SVM), random forest, relevance vector machine (RVM), naive Bayes, logistic regression, feedforward neural network, deep learning, K-nearest neighbor algorithm, AdaBoost, bagging, C4.5, kernel approximation, stochastic gradient descent (SGD) classifier, lasso, ridge regression, elastic net, SGD regression, kernel regression, LOWESS regression, matrix factorization, non-negative matrix factorization, kernel matrix factorization, interpolation, kernel smoother, or collaborative filtering (artificial intelligence utilizing machine learning can be support vector machine, supervised machine learning – [0510]).”

In regards to Claim 36, Ishii teaches “A prediction device for predicting one or more actions of a test substance in humans (systematically classify a drug component and analyze and predict the function of – [0207]), the device comprising a processing unit (system includes a cpu  - [0464]), the processing unit configured to: obtain test data, wherein the test data contains a set of data indicating the dynamics of one or more biomarkers in one organ or in multiple organs collected from non-human animals to which the test substance has been administered (mechanism of action and safety profile of drug components predicted and classified by performing transcriptome analysis on organs in animals – [0323]; obtaining expression data by performing transcriptome analysis of at least one target organ of target organism – [0410]), and input a set of the test data into a trained artificial intelligence model, and, predict one or more actions of the test substance in humans on the basis of the input test data by the trained artificial intelligence model (analyzing the drug components induced gene expression data, transcriptome, in the space can reveal properties of each drug component, method implemented using artificial intelligence that utilizes machine learning – [0328]; using artificial intelligence that utilizes machine learning – [0510]; for extrapolation to safety after human injection – [0502]; human intake – [0504]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Almenoff (WO2009114591).
In regards to Claim 28, Ishii discloses the claimed invention as detailed above except for “the score is indicated by at least two quantiles.”
Almenoff teaches “the score is indicated by at least two quantiles (step 210 drugs are associated with statistically significant predictors, step 212 the statistical associations are displayed including measure of significance – Page 16 Lines 31-32, Page 17 Lines 1 – 17, Figure 2).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii to incorporate the teaching of Almenoff use statistical associations of the data. Doing so would improve the prediction of the effects of pharmaceutical compounds.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Clancy (US20210074434).
In regards to Claim 29, Ishii discloses the claimed invention as detailed above except for “the artificial intelligence model predicts one or more actions of the test substance in humans according to the demographic profile of individual humans.”
Clancy teaches “the artificial intelligence model predicts one or more actions of the test substance in humans according to the demographic profile of individual humans (scoring engine generate a score – [0120]; scoring engine to use independent factors such as sex and age – [0157]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii to incorporate the teaching of Clancy to use the sex and gender of a person with a score determination. Doing so would improve the prediction of pharmaceutical agents in a patient.

In regards to Claim 30, Ishii in view of Clancy discloses the claimed invention as detailed above and Clancy further teaches “the demographic profile of individual humans is at least one of age group and gender (scoring engine generate a score – [0120]; scoring engine to use independent factors such as sex and age – [0157]).”

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Wei (US20040193019).
In regards to Claim 37, Ishii teaches “inputting a set of data to the artificial intelligence model (mechanism of action and safety profile of drug components predicted and classified by performing transcriptome analysis on organs in animals – [0323]; obtaining expression data by performing transcriptome analysis of at least one target organ of target organism – [0410]), wherein the set of first training data contains a set of data indicating the dynamics of one or more biomarkers in one organ or in each of the multiple different organs, the one organ or the multiple different organs are collected from individual non- human animals to which multiple existing substances with known actions in humans have been individually administered (obtaining expression data by performing transcriptome analysis of at least one target organ of target organism – [0410]), the data contains information on a known action in humans, the information on a known action in humans being obtained from each of the multiple existing substances administered to the non-human animals (gene expression data obtained by transcriptome analysis on a candidate drug component and a reference drug component set with a known function, expression data obtained by transcriptome analysis – [0494]), and the artificial intelligence model predicts one or more actions of a test substance in humans from a set of data that indicates the dynamics of one or more biomarkers in one organ or in each of multiple different organs of non-human animals to which the test substance has been administered, the one organ or the multiple different organs respectively corresponding to the one organ or the multiple different organs collected at the time of generating the set of first training data (analyzing the drug components induced gene expression data, transcriptome, in the space can reveal properties of each drug component, method implemented using artificial intelligence that utilizes machine learning – [0328]; using artificial intelligence that utilizes machine learning – [0510]; for extrapolation to safety after human injection – [0502]; human intake – [0504]).”
Ishii does not teach “A method for training an artificial intelligence model, the method comprising inputting into the artificial intelligence model a set of first 4training data and second training data or a set of the second training data to train the artificial intelligence model, wherein the set of first training data contains a set of data indicating the dynamics of one or more biomarkers in one organ or in each of the multiple different organs, the second training data contains information on a known action in humans, the information on a known action in humans being obtained from each of the multiple existing substances administered to the non-human animals.”
Wei teaches “A method for training an artificial intelligence model (predicting treatment outcome by model generating process to learn from known input data – [0036]; two step process of training and testing – [0078]), the method comprising inputting into the artificial intelligence model a set of first 4training data and second training data or a set of the second training data to train the artificial intelligence model (training step requires two inputs and generate an output by relationship between the two inputs – [0078]), wherein the set of first training data contains a set of data indicating the dynamics of one or more biomarkers in one organ or in each of the multiple different organs (first set of data is gene expression – [0078]; gene expression relationship from marker genes – [0053]), the second training data contains information on a known action in humans, the information on a known action in humans being obtained from each of the multiple existing substances administered to the non-human animals (second data is clinical data – [0078]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii to incorporate the teaching of Wei to use plural training data inputs to a machine learning model. Doing so would improve the prediction of treatment outcome in a patient.

In regards to Claim 38, Ishii in view of Wei discloses the claimed invention as detailed above and Ishii further teaches “each item of the data indicating the dynamics of one or more biomarkers in the one organ or in each of the multiple different organs is linked to information on the name of one of the multiple existing substances administered to non-human animals (transcriptome analysis on organs in animals – [0323]), information on the name of one of the collected organs, and information on the name of one of the biomarkers (obtaining expression data by performing transcriptome analysis of at least one target organ of target organism – [0410]), the information on a known action in humans is linked to the information on the name of one of the multiple existing substances administered to non-human animals (for extrapolation to safety after human injection – [0502]; human intake – [0504]), and the set of data indicating the dynamics of one or more biomarkers in the one organ or in each of the multiple organs is linked to the respective information on a known action in humans on the basis of the information on the name of one of the multiple existing substances administered to non-human animals to train the artificial intelligence model (analyzing the drug components induced gene expression data, transcriptome, in the space can reveal properties of each drug component, method implemented using artificial intelligence that utilizes machine learning – [0328]).”

In regards to Claim 39, Ishii in view of Wei discloses the claimed invention as detailed above and Ishii further teaches “the information on a known action in humans includes information on the rate of occurrence of the action, and the artificial intelligence model outputs a prediction result as a score that corresponds to the degree of association with each action (Similarity score is calculated for the transcriptome expression pattern using a machine learning algorithm – [0337]; prediction for the determination of the efficacy and safety of the drug components – [0327]).”

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Wei and Lamb (WO2011127150).
In regards to Claim 40, Ishii teaches “A device that supports in predicting one or more unknown actions of a test 5substance in humans (systematically classify a drug component and analyze and predict the function of – [0207]; for extrapolation to safety after human injection – [0502]; human intake – [0504]), the device comprising a processing unit (system includes a cpu  - [0464]), wherein the processing unit executes a process of: inputting a set of first training data into an artificial intelligence model, the first training data containing a set of data indicating the dynamics of one or more biomarkers in one organ or in each of multiple different organs, the one organ or the multiple different organs being collected from individual non-human animals to which multiple existing substances with known actions in humans have been individually administered (mechanism of action and safety profile of drug components predicted and classified by performing transcriptome analysis on organs in animals – [0323]; obtaining expression data by performing transcriptome analysis of at least one target organ of target organism – [0410]), and data containing information on a known action in humans, the information on a known action in humans being obtained from each of the multiple existing substances administered to non-human animals (gene expression data obtained by transcriptome analysis on a candidate drug component and a reference drug component set with a known function, expression data obtained by transcriptome analysis – [0494]); constructing values output from the artificial intelligence model as new elements, the values each indicating the degree of association between information on the name of one of the existing substances and information on a known action (Similarity score is calculated for the transcriptome expression pattern using a machine learning algorithm – [0337]; prediction for the determination of the efficacy and safety of the drug components – [0327]); and suggesting, when an element equal to or greater than a threshold exists in the region of interest corresponding to the test substance, information on a known action that corresponds to the element equal to or greater than the threshold (threshold value so that expression patterns of drug components have an identical or similar function match – [0342]); wherein the test substance is one member selected from the group consisting of existing substances and substances equivalent to the existing substances (systematically classify a drug component – [0207]; classification of drug components with classification into each adjuvant group, and identify/predict attribute of by performing transcriptome analysis on target substance with unknown drug component function, clustering analysis with transcriptome analysis data on reference drug component – [0323]).”
Ishii does not teach “inputting a set of first training data and a set of second training data into an artificial intelligence model; wherein the set of first training data contains a set of data indicating the dynamics of one or more biomarkers in one organ or in each of the multiple different organs, the second training data contains information on a known action in humans, the information on a known action in humans being obtained from each of the multiple existing substances administered to the non-human animals.”
Wei teaches “inputting a set of first training data and a set of second training data into an artificial intelligence model (training step requires two inputs and generate an output by relationship between the two inputs – [0078]); wherein the set of first training data contains a set of data indicating the dynamics of one or more biomarkers in one organ or in each of the multiple different organs (first set of data is gene expression – [0078]; gene expression relationship from marker genes – [0053]), the second training data contains information on a known action in humans, the information on a known action in humans being obtained from each of the multiple existing substances administered to the non-human animals (second data is clinical data – [0078]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii to incorporate the teaching of Wei to use plural training data inputs to a machine learning model. Doing so would improve the prediction of treatment outcome in a patient.
Ishii in view of Wei does not teach “a model provided with a matrix decomposition function; constructing a new matrix containing values output from the model as new elements.”
Lamb teaches “a model provided with a matrix decomposition function (Correlation matrix computed with decomposition applies according to an eigensystem for the gene expression profiling – Page 42 Lines 18-30, Page 43 Lines 1-2); constructing a new matrix containing values output from the model as new elements (correlation matrix computed according to eigensystem with eigenvalues – Page 42 Lines 18-30, Page 43 Lines 1-2).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii in view of Wei to incorporate the teaching of Lamb to use a matrix decomposition function with eigenvalues. Doing so would improve the profiling of gene expressions.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Wei, Lamb, and Tran (US20190172588).
In regards to Claim 41, Ishii in view of Wei and Lamb discloses the claimed invention as detailed above except for “for use in drug repositioning.”
Tran teaches “for use in drug repositioning (system for drug repurposing using similar drug-effect similarities – [0057]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishii in view of Wei and Lamb to incorporate the teaching of Tran to use similar drug effects for drug repurposing. Doing so would improve the determination of biomarkers with respect to drugs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                          

/TARUN SINHA/Primary Examiner, Art Unit 2863